Citation Nr: 1026676	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  00-14 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that declined to reopen the 
Veteran's previously denied claim for an acquired psychiatric 
disorder.  

In May 2002, the Board reopened the Veteran's claim for service 
connection for an acquired psychiatric disorder.  The Board 
remanded the claim for additional development in February 2004 
and November 2007.      


FINDING OF FACT

The evidence shows it is at least as likely as not that the 
Veteran's acquired psychiatric disorder was related to his period 
of active service.  


CONCLUSION OF LAW

The Veteran's current acquired psychiatric disorder was incurred 
in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2009). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, 
including psychoses, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.30(d) (2009). 

Service medical records show that in April 1960, the Veteran 
underwent a mental hygiene consultation.  He reported that his 
thinking became completely confused when he had to do things 
quickly and that he wished he always had someone at his side to 
advise him.  He complained that he did not usually feel cheerful 
and happy but in fact often felt miserable and blue.  He stated 
that he thought life usually looked entirely hopeless, that he 
had unusual fears, and that he would often suddenly become 
frightened while thinking.  The examiner found that the Veteran 
had a chronically passive-dependent attitude combined with 
extremely poor motivation for military service and that this 
rendered him unsuitable for military duty.  The examiner stated 
that the Veteran was not insane and possessed sufficient mental 
capacity to know the difference between right and wrong.  The 
Veteran was considered to be mentally responsible for his acts.  
He was diagnosed with chronic moderate passive-dependency 
reaction, and that was noted on his June 1960 separation 
examination.  

Post-service VA and private medical records dated from October 
1972 to July 2007 show that the Veteran received intermittent 
treatment for anxiety disorder with depressive features, major 
depressive disorder, depressive neurosis, dysthymic disorder, 
dementia with depressed mood, dementia with psychotic symptoms, 
mood disorder due to medical condition, depression due to medical 
condition, and medication-induced psychotic disorder.  

In a September 2000 private medical report, the Veteran 
complained of suffering from a nervous condition for many years.  
He reported that he experienced depression during active service 
and that he currently suffered from extreme nervousness, 
depression with crying spells, anxiety, lack of energy, loss of 
concentration, memory loss, loss of interest in all activities, 
isolation most of the time, difficulty sleeping, and feelings of 
worthlessness, hopelessness, rejection, and despair.  Examination 
revealed that the Veteran was adequately dressed and clean but 
not neat.  He was cooperative but not spontaneous.  He had a sad 
facial expression, dysphoric affect, and experienced frequent 
crying spells.  There was evidence of psychomotor retardation, 
recurrent and intrusive recalls of events during service, death 
wishes and suicidal ruminations, lack of interest and initiative, 
preoccupation with lack of concentration and memory, feelings of 
worthlessness, frequent fright, irritability, explosive reaction, 
disorientation in time and space, poor memory, and impaired 
judgment and insight.  The Veteran had coherent and relevant idea 
flow, production of thought that was in contact with reality, and 
content of thought about multiple somatizations.  The Veteran was 
diagnosed with recurrent major depressive disorder and rule out 
posttraumatic stress disorder.  The physician found that the 
Veteran's emotional conditions were service-connected.  

On VA examination in April 2004, the Veteran complained of having 
sudden episodes of anxiety and restlessness, waking early in the 
morning and becoming sleepy during the day, and becoming easily 
irritable.  He reported having a good memory.  Examination 
revealed that the Veteran was clean and adequately dressed and 
groomed.  He was alert and oriented in all spheres.  He had 
depressed mood and flat affect.  His attention, concentration, 
memory, judgment, and insight were fair.  He had clear and 
coherent speech as well as good impulse control.  He was not 
suicidal or homicidal.  There was no evidence of impairment of 
thought processes or communications, delusions, hallucinations, 
or inappropriate behavior.  The examiner diagnosed the Veteran 
with depressive disorder, not otherwise specified, and opined 
that based on the records, history, and evaluations, the 
Veteran's current neuropsychiatric condition was related to his 
emotional reaction to his multiple physical conditions.  The 
examiner stated that such symptoms had been present and 
documented since October 1984.  The examiner explained that the 
Veteran's psychiatric evaluation in service indicated a 
personality reaction rather than a neuropsychiatric disability 
that required treatment.   

A July 2007 private medical report showed that the Veteran had a 
history of having suffered from a nervous condition that had 
begun during his period of service and worsened about six months 
after his discharge from service.  The Veteran reported that he 
had a congenital right foot condition which had prevented him 
from performing the military exercises in service.  However, he 
stated that his military superiors had thought that he was 
looking for ways to avoid training and had consequently punished 
him with assignments of double exercises.  The Veteran maintained 
that he had been treated in a psychiatric ward during service but 
that his condition had worsened after his punishments, causing 
him to suffer from recurrent major depression.  The Veteran was 
noted to be markedly depressed.  He was found to have serious 
difficulties in verbal communication that were due to his 
Parkinson's disease.  The psychiatrist opined that due to the 
Veteran's history and a review of his records, there was a great 
possibility that the Veteran's major depression was related to 
his period of service since he had a psychiatric hospitalization 
during military service.  The psychiatrist further explained that 
placing the Veteran in military training when he had a previously 
known right foot condition had caused him to develop a profound 
depression and a lowering of his personal esteem.  

At a December 2008 VA examination, the Veteran complained of 
feeling very bad and having bad ideas.  He reported seeing people 
inside his house and hearing his mother's voice.  He stated that 
he felt like crying and that he just wanted to die and not bother 
anyone anymore.  Examination revealed that the Veteran had very 
evident and present orofacial movements and severe tremors of 
both upper extremities.  He was oriented in person and place but 
not adequately in time.  He was found to answer the questions 
with some difficulty and delay and did not look at the examiner.  
His answers were mostly relevant and coherent, but he was not 
spontaneous and repeated the same statements over and over again.  
He had short and limited attention span with some thought 
blocking and inability to recall specific details.  There was 
some impairment in communication due to the Veteran's dyskinetic 
movements.  The Veteran did not have any active hallucinations, 
and although he repeatedly mentioned death wishes, he did not 
have any actual suicidal intent.  He required assistance for his 
activities of daily living on account of his severe Parkinson's 
disease.  He had poor memory for past events and markedly 
impaired memory for recent events.  The rate and flow of his 
speech were interrupted on account of his neurologic disorder.  
There was no evidence of panic attacks or impaired impulse 
control, but the Veteran had occasional sleep difficulties 
despite the use of medications.  Neurological examination 
revealed that the Veteran had Parkinson's disease without active 
hallucinations as a side effect of his dopamine agonist drug.  It 
was noted that although the Veteran did not presently report 
active hallucinations, he had been previously admitted to the 
hospital with psychotic symptoms that were mostly hallucinatory 
phenomena related to the use of dopamine agonist medication.  The 
Veteran was also observed to have cognitive impairment related to 
his Parkinson's condition that could not be objectively assessed 
due to his marked tremors.  

The examiner diagnosed the Veteran with dementia, not otherwise 
specified with psychotic symptoms, that was secondary to his 
Parkinson's disease.  The examiner opined that the Veteran's 
current psychiatric disorder was not related to his period of 
active service.  The examiner explained that the Veteran's 
psychiatric evaluation in service did not establish that the 
Veteran had a specific mental disorder but instead indicated that 
the problems were personality characteristics that rendered him 
unsuitable for military service.  The examiner also stated that 
the first objective post-service medical evidence of psychiatric 
treatment was in 1972, at which time there was no evidence of any 
specific mental condition.  The examiner found that the first 
evidence of consistent psychiatric treatment was in 1982.  The 
examiner concluded that given the time that had elapsed since 
discharge and the fact that the Veteran was found to have mostly 
personality features during service, there was no evidence that 
could link the Veteran's psychiatric disorder to his period of 
service, especially since the Veteran currently had a 
predominantly neurological condition with a mental disorder 
related to it as well as to his advanced age.    

In a December 2009 private medical report, the psychiatrist 
observed that the April 1960 in-service psychiatric record 
indicated that the Veteran's symptoms were clearly that of a 
depressive disorder.  The psychiatrist explained, however, that 
back in the 1960s, it was unusual to diagnose major depression 
and recommend specific treatment to the soldiers enrolled in 
military service.  The psychiatrist noted that the military 
psychiatrist had merely stated that the Veteran had poor 
commitment or motivation with the military service and 
recommended that he be separated from service, but that the 
military psychiatrist had recognized that the Veteran was 
depressed and needed help.  The psychiatrist asserted that the 
Veteran's mental status had continued to significantly 
deteriorate but that since the Veteran's physical and cognitive 
capabilities had been limited by his Parkinson's disease, all of 
the medical professionals had focused on his neurological 
disorder and concluded that the Veteran had dementia.  For all of 
the reasons stated, the psychiatrist opined that the Veteran 
suffered from depression that had started during his military 
service.  The psychiatrist found that the Veteran had not had a 
history of mental illness prior to service and that the 
depressive symptoms had appeared with military training.  The 
psychiatrist concluded that in addition to Parkinson's disease 
and dementia, the Veteran had depression which was related to his 
period of service.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Regarding the September 2000 private medical opinion, the Board 
is inclined to place low probative value on it.  While the 
physician related the Veteran's acquired psychiatric disorder to 
his period of active service, the opinion is not supported by 
adequate rationale, as there is no explanation as to why the 
Veteran's current psychiatric disorder was definitively related 
to his period of active service.  If the examiner does not 
provide a rationale for the opinion, this weighs against the 
probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Board is not bound to accept medical opinions that 
are based on history supplied by the Veteran, where that history 
is unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 
(1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993).    

The Board is also inclined to place less probative value on the 
April 2004 and December 2008 VA opinions finding that the 
Veteran's psychiatric disorder was not related to his period of 
service.  Those VA examiners largely based their opinions on the 
supposition that the Veteran's psychiatric evaluation in service 
revealed that he suffered only from "personality features" or 
"personality reaction" and that treatment had not been required 
because he had not been diagnosed with an actual neuropsychiatric 
disability.  However, the examiners did not provide explanations 
as to what constituted "personality features/reaction," and the 
lack of a psychiatric diagnosis during service has subsequently 
been refuted by July 2007 and December 2009 private psychiatric 
opinions finding that the Veteran had manifested a depressive 
disorder during service.  Additionally, although the April 2004 
and December 2008 VA opinions found that the Veteran's current 
psychiatric disorder was either due to his Parkinson's disease or 
due to his reaction to his physical disabilities, the examiners 
did not consider whether the Veteran suffered a psychiatric 
disorder separate from his Parkinson's disease-related dementia, 
nor did they provide an explanation for any psychiatric symptoms 
or diagnoses that the Veteran exhibited prior to incurring 
Parkinson's disease.  

The Board assigns greater weight to the July 2007 and December 
2009 private medical opinions finding that the Veteran suffered 
from depression that started during his active service.  In 
placing greater weight on the July 2007 and December 2009 
opinions, the Board notes that in forming the opinions, the 
psychiatrists considered the Veteran's lay statements regarding 
how his experiences during military training had caused him to 
feel depressed.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
The July 2007 psychiatrist explained that placing the Veteran in 
military training when he had a previously known right foot 
condition had caused him to develop a profound depression and a 
lowering of his personal esteem.  The December 2009 psychiatrist 
also acknowledged the fact that the Veteran had dementia that was 
related to his Parkinson's disease but explained that the Veteran 
additionally suffered from depression that was separate from his 
neurological disease and related to his military training 
experiences.  The December 2009 psychiatrist further refuted the 
previous VA medical opinions regarding the Veteran's in-service 
psychological evaluation by explaining that during the period of 
time when the Veteran was in active service, it had been unusual 
to diagnose major depression and recommend specific treatment to 
soldiers enrolled in military service.  However, the psychiatrist 
noted that the Veteran had indeed manifested symptoms of 
depression during his period of service.  Resolving all 
reasonable doubt in favor of the Veteran, the Board accordingly 
finds the July 2007 and December 2009 private medical opinions to 
be the most probative and persuasive as to whether the Veteran's 
acquired psychiatric disorder was related to service.  

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that service connection for an acquired psychiatric 
disorder is warranted.  As the evidence is in equipoise regarding 
whether it is at least as likely as not that the Veteran incurred 
a psychiatric disorder during his service, the claim must be 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


